17 F.3d 396w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael QUALLS, By and Through Annie QUALLS, hisConservator;  Annie Qualls, individually,Plaintiffs-Appellants,v.BLUE CROSS OF CALIFORNIA, INC.;  Saddleback R.V. Sales, aCalifornia corporation, Defendants-Appellees.
No. 92-56033.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 31, 1994.Decided Feb. 9, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION